The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 23, 2015

                                       No. 04-14-00885-CR

                                      Victor Perez PRADO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 5355
                        Honorable N. Keith Williams, Judge Presiding

                                          ORDER
        On June 9, 2015, appellant’s attorney filed a motion to dismiss this appeal; however, the
motion is not signed by appellant. See TEX. R. APP. P. 44.2(a). On June 15, 2015, a deputy clerk
of this court informed appellant’s attorney that the motion was defective; however, no corrected
motion has been filed. It is therefore ORDERED that the motion is DENIED WITHOUT
PREJUDICE to refiling a motion signed by both appellant and appellant’s attorney. See id.

        Appellant’s brief was originally due to be filed in this appeal on April 10, 2015. On May
13, 2015, this court issued an order granting appellant a second extension of time to file the brief,
which extended the deadline to file the brief to June 10, 2015. The order stated, “No further
extensions will be granted.” It is therefore ORDERED that appellant’s attorney file a motion to
dismiss in compliance with Rule 44.2(a) or appellant’s brief no later than July 2, 2015. If the
corrected motion or appellant’s brief is not filed by that date, this appeal will be abated to the
trial court for an abandonment hearing, and the trial court will be asked to consider whether
sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court